      Case 3:19-cv-00797-JPW Document 35 Filed 08/19/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
DOUGLAS CHAPMAN, et al.,       : Civil No. 3:19-CV-00797
                               :
          Plaintiffs,          :
                               :
          v.                   :
                               :
UNITED STATES OF AMERICA, et :
al.,                           :
                               :
          Defendants.          : Judge Jennifer P. Wilson

                                   ORDER

     AND NOW, on this 19th day of August, 2020, for the reasons set forth in

the accompanying memorandum, IT IS ORDERED THAT:

      1. Defendant United States’ motion to dismiss is GRANTED (Doc. 15),
         and Defendant United States will be terminated as a party from this
         litigation.

      2. The court declines to exercise supplemental jurisdiction over Plaintiffs’
         remaining state law claims. (Doc. 1, at 7, 15).

      3. As no claims remain, the Clerk of Court is directed to CLOSE this
         case.


                                     s/Jennifer P. Wilson
                                     JENNIFER P. WILSON
                                     United States District Court Judge
                                     Middle District of Pennsylvania
